Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3 August 2021 have been entered. No claims have been amended. Claims 34-43 have been canceled.  Claims 44-53 have been added. Claims 24-33 and 44-53 are still pending in this application, with claims 24 and 44 being independent.

Before the first Office Action was filed, the Applicants filed a Terminal Disclaimer to resolve double patenting issues with US Patent Application 17248586 and U.S. Patent No. 10817648 B1.
This Office Action is based on amended claims filed 3 August 2021. 

Allowable Subject Matter
Claims 24-33 and 44-53 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 24, Mani et al. (“Mani”, US Pre-Grant Publication 20200117336 A1) discloses a system for visualizing products in a single-page application (Mani Fig. 4B), comprising: at least one processor (Mani [0008]); and at least one memory containing first instructions (Mani [0008]) that, when executed by the at least one processor (Mani [0008]);
displaying, by the visualization application, the product in accordance with the second instructions. (Mani (Figs. 4A,4B [0082]) illustrates a virtual catalog of products (412) adjacent to a 3D virtual environment (404).  Mani uses a pick and drop action that selects a virtual product from the product catalog and places it in the 3D virtual environment.  For example, a virtual fridge (412-1) is placed in space (Fig. 4A (408)) in the 3D virtual environment.)

Klintsov et al. (“Klintsov”, US Pre-Grant Publication 20080294978 A1) discloses receiving, from a client system and during rendering of a webpage received by the client system in response to a first request (Klintsov (Fig. 15a [0095]) discloses a user visiting an information portal (website) where the user may click on a hyperlink (1520).), 
a second request for a script, the script associated with a host system and executable by the client system to perform second operations (Klintsov (Fig. 15a [0095]) discloses the hyperlink (1520) running a web navigator setup.);
providing the script to the client system.  (Klintsov (Fig. 15a [0095]-[0096]) discloses web navigator setup installing a plug-in on the user’s system.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest receiving from a client system a second request for a script, the script associated with a host system and executable by the client system to perform second operations comprising:
modifying the webpage to include a visualization control;
displaying a visualization application in response to a selection of the visualization control in the webpage by a user of the client system.

The prior art of record fails to disclose the sequence of 
a client system requesting a script from the host system during webpage rendering;
executing the script on the client which modifies the webpage to include a visualization control (interpreted as placing a button, hyperlink, etc. in the existing webpage);
when the user selects the visualization control, modify the webpage to include a visualization application that displays an augmented reality image.

Regarding claim 44, in light of the allowance of claim 24, the method in claim 44 is similar and performed by the method in claim 24. Therefore, claim 44 is allowed for the same reasons as claim 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 2 August 2021 was approved on 2 August 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613